Case 2:12-cv-00463
       Case MDL No.Document
                    2326 Document
                            71 Filed
                                   2785
                                     05/07/20
                                         Filed 05/07/20
                                               Page 1 of Page
                                                         14 PageID
                                                              1 of 2#: 4305
  Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 1 of 14


                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: BOSTON SCIENTIFIC CORP. PELVIC
REPAIR SYSTEM PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2326



                                  (SEE ATTACHED SCHEDULE)



                               CONDITIONAL REMAND ORDER



The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7−day period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the Southern District of West Virginia.

IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the Southern District of West Virginia with a stipulation or designation of the contents of the record
to be remanded.



                                                       FOR THE PANEL:


                       May 07, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
Case 2:12-cv-00463
       Case MDL No.Document
                    2326 Document
                            71 Filed
                                   2785
                                     05/07/20
                                         Filed 05/07/20
                                               Page 2 of Page
                                                         14 PageID
                                                              2 of 2#: 4306
  Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 2 of 14


IN RE: BOSTON SCIENTIFIC CORP. PELVIC
REPAIR SYSTEM PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 2326



                              SCHEDULE FOR CRO


   TRANSFEREE           TRANSFEROR
 DIST DIV. C.A.NO.    DIST DIV. C.A.NO.     CASE CAPTION
                                            Coleman et al v. Boston Scientific
 WVS   2   12−00453   CAE    1   10−01968   Corporation
 WVS   2   12−00463   CAE    2   12−00005   Herkal v. Boston Scientific Corporation
 WVS   2   12−03349   MOW    4   12−00767   Skaggs et al v. Boston Scientific Corporation
  Case 2:12-cv-00463
       Case MDL No. 2326
                     Document
                           Document
                              71 Filed
                                    2785-1
                                       05/07/20
                                            Filed Page
                                                  05/07/20
                                                       3 of 14
                                                             Page
                                                               PageID
                                                                  1 of 4#: 4307
    Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 3 of 14




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

IN RE:      BOSTON SCIENTIFIC CORP.,
            PELVIC REPAIR SYSTEM
            PRODUCTS LIABILITY LITIGATION                           MDL No. 2326


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                        ORDER AND SUGGESTION OF REMAND

         Pursuant to 28 U.S.C. § 1407 and the Rules for Multidistrict Litigation promulgated

thereunder, specifically Rule 10.1(b), the court suggests that the cases on Exhibit A be remanded

to the United States District Courts from which they came, as identified on Exhibit A. The cases

were transferred by the Judicial Panel on Multidistrict Litigation (“JPML”) and are related to MDL

2326 (“BSC MDL”), 2:12-md-2326, one of seven MDLs assigned to me by the JPML. The seven

MDLs combined totaled over 100,000 cases since inception.


         Of the approximately 26,085 cases originally filed in or transferred to the BSC MDL, 319

remain. Of the remaining 318 cases, 3 are listed on Exhibit A and are ready to be remanded to the

jurisdictions from which they came. In particular, the time to conduct discovery is complete in the

cases on Exhibit A, and the parties have had time to file dispositive and Daubert motions,

responses and replies. For the convenience of the parties and in order to promote the final

resolution of these cases, it appears to the court that the cases would be more expeditiously

concluded in the venues from which they arise. Upon remand, I urge the receiving court to

immediately set these cases for trial without reopening discovery. Further discovery will only
   Case 2:12-cv-00463
        Case MDL No. 2326
                      Document
                            Document
                               71 Filed
                                     2785-1
                                        05/07/20
                                             Filed Page
                                                   05/07/20
                                                        4 of 14
                                                              Page
                                                                PageID
                                                                   2 of 4#: 4308
     Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 4 of 14


result in unjust delay. Extensive development of these cases over a period of years has made

such further action completely unnecessary.


       On or before May 5, 2020 (7 days from the date of this order), the parties are

ORDERED to confer and to file in their individual case, all documents from the main MDL that

the parties jointly deem relevant to constitute an appropriate record for the receiving court to

consider. When filing the documents from the main MDL, the parties are directed to use the

CM/ECF event entitled “Designation of Record for MDL Transfers” (available under Civil > Other

Filings > Other Documents). When completing the event, the “Main Document” should be the list

of joint designations from the main MDL, and the “Attachments” should be each individual

document on the joint designation list with the “Description” being the ECF number and a brief

description of the document (i.e. ECF 96 – Defendant’s Motion for Summary Judgment).


       The court ORDERS that upon receipt and filing of an order to remand from the Clerk of

the JPML (hereinafter the “Transfer Date”), the Clerk of this court, pursuant to 28 U.S.C. § 1407,

shall remand the cases to the jurisdictions identified on Exhibit A. If the cases remain pending on

the Transfer Date, they must be remanded, and the parties shall bear the consequences in the

receiving court of any failure to prepare an appropriate record as directed in this order. The parties

and the receiving court are advised that all Pretrial Orders entered in this matter are available for

review on the court’s website at www.wvsd.uscourts.gov/MDL/boston/orders.html and the master

docket sheet can be found on this court’s CM/ECF at 2:12-md-2326. Finally, the court advises the

parties that while the docket of these individual cases will be remanded to the receiving court, it

is the parties’ responsibility to follow the receiving court’s procedure for identifying any individual

motions that remain pending and in need of ruling.



                                                  2
  Case 2:12-cv-00463
       Case MDL No. 2326
                     Document
                           Document
                              71 Filed
                                    2785-1
                                       05/07/20
                                            Filed Page
                                                  05/07/20
                                                       5 of 14
                                                             Page
                                                               PageID
                                                                  3 of 4#: 4309
    Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 5 of 14


       On the Transfer Date, the Clerk is hereby DIRECTED to use the appropriate function in

CM/ECF to extract the cases on Exhibit A and remand them to the jurisdictions identified on

Exhibit A. After remand of the cases, the Clerk is DIRECTED to formally dismiss the cases and

strike them from the docket of this court.


       The court further DIRECTS that a copy of this Order and Suggestion of Remand and

Exhibit A be filed in the cases on Exhibit A and sent to the Clerk of the MDL Panel and counsel

of record or any unrepresented party.


                                             ENTER: April 28, 2020




                                               3
      Case 2:12-cv-00463
           Case MDL No. 2326
                         Document
                               Document
                                  71 Filed
                                        2785-1
                                           05/07/20
                                                Filed Page
                                                      05/07/20
                                                           6 of 14
                                                                 Page
                                                                   PageID
                                                                      4 of 4#: 4310
        Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 6 of 14

                                        EXHIBIT A




Civil Action          Case Style                                       Remand Venue

2:12-cv-00453         Coleman et al v. Boston Scientific Corporation   California - ED
2:12-cv-00463         Herkal v. Boston Scientific Corporation          California - ED

2:12-cv-03349         Skaggs et al v. Boston Scientific Corporation    Missouri - WD
                                                                            Page 1 of 3
      Case 2:12-cv-00463 Document 71 Filed 05/07/20 Page 7 of 14 PageID #: 4311
        Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 7 of 14

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

                                            United States

                      United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 5/7/2020 at 7:27 AM EDT and filed on 5/7/2020
Case Name:           IN RE: Boston Scientific Corp. Pelvic Repair System Products Liability Litigation
Case Number:         MDL No. 2326
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
5/7/20. Please see pleading (14 in CAE/1:10-cv-01968, 8 in CAE/2:12-cv-00005, [2785] in
MDL No. 2326, 8 in MOW/4:12-cv-00767).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 5/7/2020.

Associated Cases: MDL No. 2326, CAE/1:10-cv-01968, CAE/2:12-cv-00005, MOW/4:12-cv-
00767 (CMD)

Case Name:       Herkal v. Boston Scientific Corporation
Case Number:     CAE/2:12-cv-00005
Filer:
Document Number: No document attached

Docket Text:




mhtml:file://C:\Users\Kerri Parent\AppData\Local\Microsoft\Windows\INetCache\Content.... 5/7/2020
                                                                            Page 2 of 3
      Case 2:12-cv-00463 Document 71 Filed 05/07/20 Page 8 of 14 PageID #: 4312
        Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 8 of 14

***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
5/7/20. Please see pleading (14 in CAE/1:10-cv-01968, 8 in CAE/2:12-cv-00005, [2785] in
MDL No. 2326, 8 in MOW/4:12-cv-00767).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 5/7/2020.

Associated Cases: MDL No. 2326, CAE/1:10-cv-01968, CAE/2:12-cv-00005, MOW/4:12-cv-
00767 (CMD)

Case Name:       Skaggs et al v. Boston Scientific Corporation
Case Number:     MOW/4:12-cv-00767
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
5/7/20. Please see pleading (14 in CAE/1:10-cv-01968, 8 in CAE/2:12-cv-00005, [2785] in
MDL No. 2326, 8 in MOW/4:12-cv-00767).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of




mhtml:file://C:\Users\Kerri Parent\AppData\Local\Microsoft\Windows\INetCache\Content.... 5/7/2020
                                                                            Page 3 of 3
      Case 2:12-cv-00463 Document 71 Filed 05/07/20 Page 9 of 14 PageID #: 4313
        Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 9 of 14

such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 5/7/2020.

Associated Cases: MDL No. 2326, CAE/1:10-cv-01968, CAE/2:12-cv-00005, MOW/4:12-cv-
00767 (CMD)

Case Name:       Coleman et al v. Boston Scientific Corporation
Case Number:     CAE/1:10-cv-01968
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
5/7/20. Please see pleading (14 in CAE/1:10-cv-01968, 8 in CAE/2:12-cv-00005, [2785] in
MDL No. 2326, 8 in MOW/4:12-cv-00767).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 5/7/2020.

Associated Cases: MDL No. 2326, CAE/1:10-cv-01968, CAE/2:12-cv-00005, MOW/4:12-cv-
00767 (CMD)

No public notice (electronic or otherwise) sent because the entry is private




mhtml:file://C:\Users\Kerri Parent\AppData\Local\Microsoft\Windows\INetCache\Content.... 5/7/2020
                                                                           Page 1 of 5
     Case 2:12-cv-00463 Document 71 Filed 05/07/20 Page 10 of 14 PageID #: 4314
       Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 10 of 14

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                            United States

                      United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 5/7/2020 at 7:26 AM EDT and filed on 5/7/2020
Case Name:           IN RE: Boston Scientific Corp. Pelvic Repair System Products Liability Litigation
Case Number:         MDL No. 2326
Filer:
Document Number: 2785

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (12 in CAE/1:10-cv-01968, 6 in
CAE/2:12-cv-00005, [2783] in MDL No. 2326, 6 in MOW/4:12-cv-00767) ) - 3 action(s) -
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 5/7/2020.

(Attachments: # (1) Suggestion of Remand)

Associated Cases: MDL No. 2326, CAE/1:10-cv-01968, CAE/2:12-cv-00005, MOW/4:12-cv-
00767 (CMD)

Case Name:       Herkal v. Boston Scientific Corporation
Case Number:     CAE/2:12-cv-00005
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (12 in CAE/1:10-cv-01968, 6 in
CAE/2:12-cv-00005, [2783] in MDL No. 2326, 6 in MOW/4:12-cv-00767) ) - 3 action(s) -
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 5/7/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2326, CAE/1:10-cv-01968, CAE/2:12-cv-00005, MOW/4:12-cv-




mhtml:file://C:\Users\Kerri Parent\AppData\Local\Microsoft\Windows\INetCache\Content.... 5/7/2020
                                                                            Page 2 of 5
      Case 2:12-cv-00463 Document 71 Filed 05/07/20 Page 11 of 14 PageID #: 4315
        Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 11 of 14

00767 (CMD)

Case Name:       Skaggs et al v. Boston Scientific Corporation
Case Number:     MOW/4:12-cv-00767
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (12 in CAE/1:10-cv-01968, 6 in
CAE/2:12-cv-00005, [2783] in MDL No. 2326, 6 in MOW/4:12-cv-00767) ) - 3 action(s) -
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 5/7/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2326, CAE/1:10-cv-01968, CAE/2:12-cv-00005, MOW/4:12-cv-
00767 (CMD)

Case Name:       Coleman et al v. Boston Scientific Corporation
Case Number:     CAE/1:10-cv-01968
Filer:
Document Number: 14

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (12 in CAE/1:10-cv-01968, 6 in
CAE/2:12-cv-00005, [2783] in MDL No. 2326, 6 in MOW/4:12-cv-00767) ) - 3 action(s) -
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 5/7/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2326, CAE/1:10-cv-01968, CAE/2:12-cv-00005, MOW/4:12-cv-
00767 (CMD)


MDL No. 2326 Notice has been electronically mailed to:

Carl N Frankovitch      carln@facslaw.com

Michael J. Farrell    mjf@farrell3.com

Michael Bonasso mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com,
nthompson@fsblaw.com

Harry F Bell, Jr     hfbell@belllaw.com




mhtml:file://C:\Users\Kerri Parent\AppData\Local\Microsoft\Windows\INetCache\Content.... 5/7/2020
                                                                            Page 3 of 5
      Case 2:12-cv-00463 Document 71 Filed 05/07/20 Page 12 of 14 PageID #: 4316
        Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 12 of 14

DAVID B. THOMAS             dthomas@tcspllc.com, rdavis@tcspllc.com

Paul T. Farrell, Jr    paul@farrell.law, lora@farrell.law

Marc E. Williams        marc.williams@nelsonmullins.com

MDL No. 2326 Notice will not be electronically mailed to:

CAE/2:12-cv-00005 Notice has been electronically mailed to:

Thomas Vincent Girardi        tgirardi@girardikeese.com, SFujimoto@GirardiKeese.com

Matthew D. Keenan         mkeenan@shb.com

Michael Bonasso mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com,
nthompson@fsblaw.com

Jon A. Strongman jstrongman@shb.com, Records-BSC-Mesh-WSSUploads@shb.com,
abyard@shb.com, reickbush@shb.com

Eric M. Anielak       eanielak@shb.com

Michael A Tanenbaum         mtanenbaum@tktrial.com, marian.krushinsky@sdma.com

Eva Marie Mannoia Weiler         eweiler@shb.com

Bryan T. Pratt     bpratt@shb.com, bsmith@shb.com

James H. Keale        jkeale@tktrial.com

Robert Thomas Adams          rtadams@shb.com, janderson@shb.com

Kelly Christina Winter      kwinter@girardikeese.com

CAE/2:12-cv-00005 Notice will not be electronically mailed to:

Amy F. Solomon
GIRARDI & KEESE
1126 Wilshire Boulevard
Los Angeles, CA 90017-1904

MOW/4:12-cv-00767 Notice has been electronically mailed to:

J. Scott Bertram      jsbertram@bertramgraf.com

Matthew D. Keenan         mkeenan@shb.com

Michael Bonasso mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com,
nthompson@fsblaw.com




mhtml:file://C:\Users\Kerri Parent\AppData\Local\Microsoft\Windows\INetCache\Content.... 5/7/2020
                                                                           Page 4 of 5
     Case 2:12-cv-00463 Document 71 Filed 05/07/20 Page 13 of 14 PageID #: 4317
       Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 13 of 14


Thomas P. Cartmell tcartmell@wcllp.com, m.goldwasser@wcllp.com,
tcartmell@wagstaffcartmell.net

Jon A. Strongman jstrongman@shb.com, Records-BSC-Mesh-WSSUploads@shb.com,
abyard@shb.com, reickbush@shb.com

Jeffrey M. Kuntz     jkuntz@wcllp.com, dwatkins@wcllp.com, sgibson@wcllp.com

Eric M. Anielak     eanielak@shb.com

Thomas A. Rottinghaus      trottinghaus@wcllp.com

Michael A Tanenbaum        mtanenbaum@tktrial.com, marian.krushinsky@sdma.com

Bryan T. Pratt     bpratt@shb.com, bsmith@shb.com

James H. Keale      jkeale@tktrial.com

Robert Thomas Adams        rtadams@shb.com, janderson@shb.com

MOW/4:12-cv-00767 Notice will not be electronically mailed to:

CAE/1:10-cv-01968 Notice has been electronically mailed to:

Thomas Vincent Girardi      tgirardi@girardikeese.com, SFujimoto@GirardiKeese.com

Matthew D. Keenan        mkeenan@shb.com

Michael Bonasso mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com,
nthompson@fsblaw.com

Jon A. Strongman jstrongman@shb.com, Records-BSC-Mesh-WSSUploads@shb.com,
abyard@shb.com, reickbush@shb.com

Eric M. Anielak     eanielak@shb.com

Darolyn Yoshie Hamada       dhamada@shb.com

Michael A Tanenbaum        mtanenbaum@tktrial.com, marian.krushinsky@sdma.com

Bryan T. Pratt     bpratt@shb.com, bsmith@shb.com

James H. Keale      jkeale@tktrial.com

Robert Thomas Adams        rtadams@shb.com, janderson@shb.com

Kelly Christina Winter     kwinter@girardikeese.com




mhtml:file://C:\Users\Kerri Parent\AppData\Local\Microsoft\Windows\INetCache\Content.... 5/7/2020
                                                                           Page 5 of 5
     Case 2:12-cv-00463 Document 71 Filed 05/07/20 Page 14 of 14 PageID #: 4318
       Case 1:10-cv-01968-AWI-SKO Document 74 Filed 05/08/20 Page 14 of 14

CAE/1:10-cv-01968 Notice will not be electronically mailed to:

Amy F. Solomon
GIRARDI & KEESE
1126 Wilshire Boulevard
Los Angeles, CA 90017-1904

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP JPMLStamp_ID=1090522767 [Date=5/7/2020] [FileNumber=984686-0] [
66c26263cac928ae6f48c0cf71e110ed28597d94ca2d5b0180189f5af3dcef77560337
e4bfe41a43a399010aac39437557f00bfbd5eb8ea014ad1a5fff20b4aa]]
Document description: Suggestion of Remand
Original filename:n/a
Electronic document Stamp:
[STAMP JPMLStamp_ID=1090522767 [Date=5/7/2020] [FileNumber=984686-1] [
bbbc77d46c1dd261ff69c0ad58317247a7d6217631f04f2825a7728f7aa3d036e1570b
a80228e397984fcd05809d5024081cc8818174e4eb050e654ad42638e2]]




mhtml:file://C:\Users\Kerri Parent\AppData\Local\Microsoft\Windows\INetCache\Content.... 5/7/2020
